DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1, 4-10, 13-20 are pending.  Claims 2-3, 11-12 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 3/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14-20, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (PGPUB 2017/0372339), and further in view of Donald et al (PGPUB 2014/0244314).

Regarding Claim 1:
	Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising:
	a server computer for maintaining an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), and an ownership store for enabling access by the user accounts in the user account store to the information in the asset store by designating user accounts from the user account store as owners of assets represented in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner) and designating user accounts with which information about the assets represented in the asset store is shared (paragraph 36-37, asset owner database configured to store records of users authorized to access the asset survey database; survey tool generates relationship link for each asset owner record to link to a number of authorized user records), wherein, for each asset for which access is enabled by the ownership store, the designated user accounts with which the information about that asset is shared pertain to users designated by the owner to receive information concerning that asset (paragraph 36-37, for each asset owner record, a selected number of authorized user records are linked to that asset owner record, and in response, the survey tool generates the selected number of authorized user records linked to that asset owner record or sets the selected number of authorized user records; the survey tool allows the server to send to a client device information from the asset inventory survey database that is linked to the same asset owner record that is linked the authorized user record containing the matched user authentication information).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the 

Regarding Claim 5:
Davis in view of Donald teaches the system as claimed in claim 1.  In addition, Davis teaches the system, further comprising a group hierarchy store for storing groups for the assets (paragraph 35, the asset survey database is configured to store records of lighting infrastructure and associated assets; the asset owner database is configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to the records stored in the asset survey database; the survey tool generates a relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner; therefore, assets are at least stored in groups corresponding to owner).

Regarding Claim 6:
Davis in view of Donald teaches the system as claimed in claim 5.  In addition, Donald teaches wherein the groups are ordered in a tree structure (paragraph 38-40, Fig. 4, buildings grouped under category of individual users; assets are grouped under individual buildings; the groupings of users to buildings to assets therefore represents a tree type structure).
The rationale to combine Davis and Donald is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Regarding Claim 7:
Davis in view of Donald teaches the system as claimed in claim 5.  In addition, Davis teaches wherein the groups have owners (paragraph 35, the asset survey database is configured to store records of lighting infrastructure and associated assets; the asset owner database is configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to the records stored in the asset survey database; the survey tool generates a relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner; therefore, assets are at least stored in groups corresponding to owner).

Regarding Claims 10, 14-16:
These are method claims corresponding to the system of claims 1, 5-7, and are therefore rejected for corresponding reasons.

Regarding Claim 17:
Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising: 
a server computer for maintaining an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), 
(paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), 
an ownership store, for enabling access by the user accounts in the user account store to the information in the asset store by designating user accounts from the user account store as owners of assets represented in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner), and 
a custom name store for allowing each of the users to store a custom name for assets that are owned by or shared with the users (paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).


Regarding Claim 18:
This is the method claim corresponding to the system of claim 17, and is therefore rejected for corresponding reasons.

Regarding Claim 19:
Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising: 
an asset manager including an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), 
a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), and 
(paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner);
a user device displaying a graphic user interface including names of assets and an ownership status of the assets as being owned or shared (abstract, processor executes a graphical user interface (GUI) through electronic display; paragraph 59-60, in response to user input, display presents display information, including header information; header includes name of Asset Owner; paragraph 71, query results display assets and identifier (i.e. name) columns).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset 

Regarding Claim 20:
This is the method corresponding to the system of claim 19, and is therefore rejected for the same reasons.

Regarding Claim 23:
Davis in view of Donald teaches the system as claimed in claim 1.  In addition, Davis teaches wherein a graphical user interface displayed on a display of a user device presents information pertaining to assets owned by and shared with a specific user account (abstract, processor executes a graphical user interface (GUI) through electronic display; paragraph 59-60, in response to user input, display presents display information, including header information; header includes name of Asset Owner; paragraph 71, query results display assets and identifier (i.e. name) columns).

Regarding Claim 24:
Davis in view of Donald teaches the system as claimed in claim 23.  In addition, Davis teaches wherein the graphical user interface includes a products list pane for listing the assets to which the specific user account has access (paragraph 64, tabular query results section include a table of query results of the assets nearest the determined center point of the geographical area currently displayed; the table in the tabular query results section can include a first row, such as a heading row for identifying the field of each column, and can include a subsequent row for each record in the query results; the columns include a "Distance" column, a "Nearest Assets" column, a "Wattage" column, and a "Status" column, each of which corresponds to a field in each asset record in the asset survey database; paragraph 68, map section shows geographical map view of a geographical area and shows a set of geospatial pins; in logged-in screen shown in Fig. 5, the survey tool determines the reference point according to a center point of the geographical area currently displayed in the map section, as indicated by the "Center Map" mode; the set of geospatial pins correspond to an initial query result; the initial query result includes asset records that can be edited by the logged in user name).

Regarding Claim 25:
Davis in view of Donald teaches the system as claimed in claim 23.  In addition, Davis teaches wherein the graphical user interface includes a product detail pane for presenting details of the assets to which the specific user has access and for enabling management of the assets by receiving selections indicating edits to names assigned to the assets (paragraph 68, the initial query result includes asset records that can be edited by the logged in user name; paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database), receiving selections indicating changes to groups to which the assets are assigned, and/or receiving selections indicating changes to the user accounts with which information about the assets can be shared.

Regarding Claim 26:
Davis in view of Donald teaches the system as claimed in claim 23.  In addition, Davis teaches wherein the graphical user interface includes an add product pane for receiving selections indicating assets to be added to the specific user account by updating the ownership store (paragraph 90, GUI according to a "New Asset" function of the survey tool; a scrolling operation can cause the tablet computer to display various portions the GUI according to a "New Asset" function; "New Asset" function enables the survey tool to generate a new asset record for each asset subjected to the survey process; the new asset record includes various fields, which receive field values through the various sections of the GUI according to a "New Asset" function; paragraph 91, “New Asset” function includes the save data section).

Regarding Claim 27:
Davis in view of Donald teaches the system as claimed in claim 5.  In addition, Davis teaches wherein the groups for the assets include logical groupings of assets organized based on geographical or physical divisions of a premises or organization (processor is configured to generate display information corresponding to specific geographic locations, receive update information regarding specific geographic locations, and edit one or more aspects of the asset inventory survey database), tasks and objectives of users assigned to the groups, installation date of the assets in the groups, and/or risk of fire or intrusion.

Claims 4, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald, and further in view of Johnson et al (US 6,553,336).

Regarding Claim 4:
Davis in view of Donald teaches the system as claimed in claim 1.  
Neither Davis nor Donald explicitly teaches wherein the ownership store further designates specific types of information to be shared with the user accounts.
(col 15 line 54-col 16 line 10, end-users are able to designate multiple levels of access for themselves and in turn their staff or clients; for example, a trucking company can authorize their customers to receive simple location and shipment status reports, but not reports on equipment condition or driver performance; similarly, the maintenance facility can receive the equipment reports, but not information on shipments or the driver; security provisions and access levels are selectable by end-user through interface with the monitoring system; col 19 line 32-50, user logs in and account number is used to query database for registered assets).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the types of information shared teachings of Johnson with the user/owner data sharing asset management system of Davis in view of Donald, in order to maintain control over the types of information shared with users, thereby limiting user access to confidential information to improve data security, or to limit sharing to only necessary information required to perform survey or maintenance functions, thereby improving user productivity be eliminating extraneous information.

Regarding Claim 13:
This is the method corresponding to the system of claim 4, and is therefore rejected for the same reasons.

Regarding Claim 21:
Davis in view of Donald and Johnson teaches the system as claimed in claim 4.  In addition, Johnson teaches wherein the ownership store indicates limitations to the information that can be shared with the designated user accounts (col 15 line 54-col 16 line 10, end-users are able to designate multiple levels of access for themselves and in turn their staff or clients; for example, a trucking company can authorize their customers to receive simple location and shipment status reports, but not reports on equipment condition or driver performance; similarly, the maintenance facility can receive the equipment reports, but not information on shipments or the driver; security provisions and access levels are selectable by end-user through interface with the monitoring system; col 19 line 32-50, user logs in and account number is used to query database for registered assets).
The rationale to combine Davis and Johnson is the same as provided for claim 4 due to the overlapping subject matter between claims 4 and 21.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald, and further in view of Bradley et al (PGPUB 2004/0254963).

Regarding Claim 8:
Davis in view of Donald teaches the system as claimed in claim 1.
Neither Davis nor Donald explicitly teaches wherein the assets include fire panels and intrusion panels.
However, Bradley teaches the concept of a system for managing assets of building management systems (paragraph 7, database containing relevant situational data available to facility managers), wherein the assets include fire panels and intrusion panels (paragraph 20, data comprising facility stored in central database for access by personnel; access mechanism is browser which presents layout of facility and categories of assets for superimposition upon selected layout; paragraph 24, categorized items which are catalogued include, e.g. fire alarm panels and intruder alarm panels; paragraph 43, categorized items incorporated into database).
.

Claims 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald, and further in view of Fernandes et al (PGPUB 2013/0218890).

Regarding Claim 9:
Davis in view of Donald teaches the system as claimed in claim 1.
Neither Davis nor Donald explicitly teaches the system, further comprising sets of asset stores, user account stores and ownership stores being maintained for different organizations.
However, Fernandes teaches the concept of a system, further comprising sets of asset stores, user account stores, and ownership stores being maintained for different organizations (abstract, geographic asset management system; paragraph 57-58, system core divided into four main parts; security part configures roles for users; authentication and authorization checks user’s identification, e.g. username/password using LDAP repository; paragraph 59, authorization component of security defines roles and assignments of roles to users; organizational unit is logical group for partitioning assets; organizational units assigned to users; an asset only belongs to one organizational unit directly; paragraph 64, assets form second part of core of architecture; each asset inherits security rights, enabling asset data to be restricted by user’s role in system; base asset class has attributes of e.g. Name, Description, User Group; therefore, there is an asset store comprising asset data, a user account store holding user account data, and an ownership store linking assets to user accounts; this set of stores is maintained for different organizational units, i.e. organizations).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple organization teachings of Fernandes with the user/owner data sharing asset management system of Davis in view of Donald, in order to enable access to a system for managing assets to multiple organizational units, thereby allowing redundant use of equipment in order to minimize costs, while maintaining security through such methods as role-based access control.

Regarding Claim 22:
Davis in view of Donald and Fernandes teaches the system as claimed in claim 9.  In addition, Fernandes teaches wherein the system provides multiple user accounts for each of the different organizations (abstract, geographic asset management system; paragraph 57-58, system core divided into four main parts; security part configures roles for users; authentication and authorization checks user’s identification, e.g. username/password using LDAP repository; paragraph 59, authorization component of security defines roles and assignments of roles to users; organizational unit is logical group for partitioning assets; organizational units assigned to users; an asset only belongs to one organizational unit directly; paragraph 64, assets form second part of core of architecture; each asset inherits security rights, enabling asset data to be restricted by user’s role in system; base asset class has attributes of e.g. Name, Description, User Group; therefore, there is an asset store comprising asset data, a user account store holding user account data, and an ownership store linking assets to user accounts; this set of stores is maintained for different organizational units, i.e. organizations).


Response to Arguments

Regarding the rejection of claims under 35 USC 101:
Applicant’s amendments have overcome the previous 35 USC 101 rejection.  Therefore, this rejection is withdrawn.

Regarding the rejection of claims under 35 USC 103:
Applicant’s arguments with respect to the 35 USC 103 rejection of claim(s) 1, 10, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claims 19 and 20, Applicant argues, page 11-12 of remarks dated 4/24/2020, that it would not have been obvious to combine the system of Johnson with that of Davis.  However, this argument is moot, as Davis is now the primary reference, and is not being combined with Johnson in the new ground(s) for rejection of claims 19 and 20, provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491